Citation Nr: 1521370	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and T.W. (Observer)


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board in March 2014.  A transcript of his testimony has been associated with the claims file.

The Virtual VA claims file has been reviewed.  Other than VA treatment records considered by the RO in the May 2013 statement of the case and the aforementioned hearing transcript, documents contained therein are duplicative of those in the paper claims file.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

The issues of entitlement to service connection for a bilateral knee disorder and a bilateral ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A back disorder was not manifest during service or within one year of separation, and is not related to service.

2.  A left foot disorder was not manifest during service and is not related to service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by service, and arthritis cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2  A left foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in September 2011 and February 2012, to the Veteran.  These letters explained the evidence needed to substantiate the claim for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded a VA examination responsive to the claim for service connection of a left foot disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  

No examination or nexus opinion is required regarding the claim for service connection of a back disorder, as the weight of the evidence demonstrates no related injury, disease, or event during service; therefore, no examination or nexus opinion is required, and any opinion would be speculative, as there is no injury, disease, or event during service to which such a currently diagnosed disorder could be related.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to this claim for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board also observes that the VLJ at the March 2014 hearing clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified; however, the file was not left open to provide an opportunity to submit additional evidence as the Veteran testified that he had no further evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease (arthritis) is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Based on the evidence of record, the Veteran's claims of service connection for a back disorder and a left foot disorder must be denied.  In this case, there is no evidence of a back disorder or left foot disorder during service or for many years thereafter.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113.  

The Board notes that the Veteran did not have any complaints, treatment, or diagnoses related to his back or left foot during service.  The November 1967 separation examination report indicates that clinical evaluation of the Veteran's spine, upper extremities, and musculoskeletal system was normal.  Additionally, arthritis was not noted, identified or diagnosed during service; there is nothing to suggest that there were characteristic manifestations sufficient to identify the arthritis disease process during service.  38 C.F.R. § 3.303(b).

The Veteran is competent to report that he back pain and left foot pain, and that he had such pain during and since service.  Nonetheless, these statements, even if accepted as credible, do not establish a nexus to service.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moreover, the weight of the evidence reflects that the Veteran does not have a current left foot disorder related to service.  In the absence of disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  

The Board acknowledges that the Veteran reported to his treating providers at VA that he had been diagnosed with degenerative joint disease of the spine, and that VA treatment records reflect a diagnosis of degenerative joint disease of an unspecified location.  However, it has not been found to be related to his service.  In this regard, the Board observes that the Veteran had a crush injury to the pelvis in September 1968, and that an undated private treatment record from Mulholland Chiropractor Center shows that the Veteran was first treated for back pain subsequent to a January 1985 physical examination.  Additional treatment records reflect that the Veteran was treated for low back pain related to yard work and a January 2010 slip and fall; he was also treated for low back pain associated with his hips.  The Board observes that none of the Veteran's treating providers found a relationship between the Veteran's degenerative joint disease of the back, if any, and his service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's claimed back disorder and left foot disorder to an in-service event, injury, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the May 2012 VA examination report and the clinical evidence of record.  The May 2012 VA examiner determined that the Veteran did not have a left foot disorder.  The May 2012 VA examination report and the clinical evidence of record, which do not reflect a relationship between his claimed back disorder and left foot disorder and his service, are entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 
 
The Veteran is competent to report that he has back and left foot pain and to report when each started.  However, his reports are inconsistent with the normal separation examination.  In addition, when seen in 1968 following an injury, there was nothing to suggest that he had lumbar pathology prior to the post service injury.  Rather, everything in the contemporaneous record reflected a recent post service onset.  Similarly, when seen in March 1986, he dated the lower back issue to the crushed pelvis injury and was silent as to a left foot disability, even though he reported a remote history of pneumonia.  Clearly, he had an opportunity to identify left foot issues but did not. Here, we find that his silence as to left foot pathology, when otherwise reporting a complete medical history, constitutes negative evidence.  Forshey v. Principi, 284 F.3d 1335 (2002).  We find the Veteran's report of an in-service onset and or on-going problems to be inconsistent with the record and not credible.

In sum, there is no reliable evidence linking the Veteran's back disorder and left foot disorder to service.  In reaching this determination, the Board acknowledges that the Veteran has degenerative joint disease of an unspecified location and that he testified to consistent irritation and pain of the back and left foot since service.  However, the report of continuity is inconsistent with the absence of related complaints or physical findings since service.  Moreover, the Board points out that the Veteran had no manifestations of back pain prior to 1985, and that he had no complaints of left foot pain until 2001.  Likewise, at the onset of his back pain and left foot pain, he did not associate with his service at its onset; his only such assertions were made in association with his claims for service connection benefits.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for back disorder and a left foot disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a back disorder is denied.

Service connection for a left foot disorder is denied.


REMAND

The Veteran has not been provided with VA examinations related to his claims for service connection of a bilateral knee disorder and a bilateral ankle disorder.  There is evidence of record indicating that the Veteran has been diagnosed with degenerative joint disease of the ankles and knees, and that he had right ankle pain associated with his right foot pain; the Veteran is service-connected for hallux rigidus of the right foot.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claims on appeal since March 2013.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral ankle disorder (disease, injury or diagnosis) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current bilateral ankle disorder is related to service, including his service-connected right foot disorder.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral knee disorder (disease, injury or diagnosis) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current bilateral knee disorder is related to service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

4.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.




The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


